Title: To George Washington from John Rumney, Jr., 5 September 1785
From: Rumney, John Jr.
To: Washington, George



Sir
W[hi]t[e]haven [England] 5th Septr 1785

I had the Honor to receive your esteemd Favor of the 22d June ⅌ the Cæsar Ct. Atkinson, & agreeable to your request, shall send out in a Ship which will sail for Alexandria the latter End of Decr as much of the White Stone you mention as will floor the Gallery in Front of your House, I have given the Dimensions to the Masons who are now preparing them, & have not a Doubt they will be done in a neat Manner. We shall contrive the cheapest & safest Mode of packing them. I was very happy to hear that the Joiner gives Satisfaction. With the Greatest respect I am Sir Yr most Obt & hble Servt

John Rumney

